Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO THE

364- DAY CREDIT AGREEMENT

This AMENDMENT NO. 1 TO THE 364- DAY CREDIT AGREEMENT, dated as of April 23,
2020, is entered into by and among STANLEY BLACK & DECKER, INC., a Connecticut
corporation (the “Borrower”), the Lenders (as such term is defined below)
executing this Amendment on the signature pages hereto (the “Executing Lenders”)
and Citibank, N.A., as agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1)    The Borrower, the banks, financial institutions and other institutional
lenders parties to the Credit Agreement referred to below (collectively, the
“Lenders”) and the Agent have entered into a 364-Day Credit Agreement dated as
of September 11, 2019 (such Credit Agreement, as so amended, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

(2)    The Borrower and the Required Lenders have agreed to further amend the
Credit Agreement as hereinafter set forth.

SECTION 1.    Amendments to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended as follows:

(a)    The second sentence of the definition of “EBITDA” in Section 1.01 is
amended by deleting the word “and” immediately preceding “(3)” and replacing it
with “,” and inserting the following language immediately prior the period in
such sentence:

“and (4) in calculating EBITDA for any period that includes one or more
Adjustment Periods, EBITDA shall be increased by an amount equal to the
Applicable Adjustment Addbacks for any such Adjustment Periods”

(c)    Section 1.01 is further amended by adding the following definitions in
the appropriate alphabetical order:

“Adjustment Period” means each fiscal quarter of the Company from and including
the second fiscal quarter of fiscal year 2020 through and including the second
fiscal quarter of fiscal year 2021.

“Applicable Adjustment Addbacks” means the following: (i) restructuring charges,
(ii) charges for facility closures, (iii) acquisition and integration charges
related to mergers and acquisitions, including those associated with the
Consolidated Aerospace Manufacturing, LLC transaction, (iv) charges associated
with the Company’s voluntary retirement program, (v) charges associated with the
Company’s supplemental unemployment plan, (vi) charges associated with the
Company’s security business transformation and (vii) charges associated with the
Company’s margin resiliency program; provided that the sum of the Applicable
Adjustment Addbacks for any Adjustment Periods will not exceed $500,000,000 in
the aggregate.

 

1

Stanley Black & Decker Am to 364-Day Credit Agreement



--------------------------------------------------------------------------------

(d)    Section 5.01(f) is amended in full to read as follows:

Interest Coverage Ratio. The Company shall maintain, for each period of four
consecutive fiscal quarters of the Company an Interest Coverage Ratio of not
less than 3.50 to 1.00, provided that the Company shall only be required to
maintain an Interest Coverage Ratio of not less than 2.50 to 1.00 from the
Company’s second fiscal quarter of fiscal year 2020 through the end of the
Company’s fiscal year 2021.

SECTION 2.    Conditions of Effectiveness. This Amendment shall become effective
as of the date hereof, as of which the Administrative Agent shall confirm to the
Company that it has received the following in form and substance satisfactory to
the Administrative Agent:

(a)    Executed Counterparts. Counterparts of this Amendment executed by the
Company and the Lenders party to the Credit Agreement constituting the Required
Lenders;

(b)    Amendment Fee. Payment by the Company to each of the Executing Lenders a
one-time amendment fee in an amount equal to five (5) basis points of each such
Executing Lender’s Commitment; and

(c)    Fees and Expenses. Payment by the Company in full of the costs, expenses,
and fees as set forth in Section 8.04(a) of the Credit Agreement.

SECTION 3.    Representations and Warranties The Company represents and warrants
to the Lenders and the Administrative Agent, as to itself and each of its
Subsidiaries, that (a) the representations and warranties set forth in Article
IV of the Credit Agreement and in each of the other Loan Documents that have
been entered into by the Company or any of the Designated Borrowers are true and
correct in all material respects on the date hereof as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, such representation and warranty shall be
true and correct in all material respects as of such specific date) and as if
each reference in said Article IV to “this Agreement” included reference to this
Amendment and (b) no Default or Event of Default has occurred and is continuing.

SECTION 4.    Reference to and Effect on the Loan Documents. (a) On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof’ or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof’ or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b)    The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

2

Stanley Black & Decker Am to 364-Day Credit Agreement



--------------------------------------------------------------------------------

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d)    This Amendment constitutes a Loan Document.

SECTION 5.    Costs and Expenses The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Amendment and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 8.04 of the Credit Agreement.

SECTION 6.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic communication shall be effective as delivery of a manually
executed counterpart of this Amendment. The words “execution,” “signed,”
“signature” and words of like import in this Amendment shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided, further, that,
without limiting the foregoing, upon the request of any party hereto, any
electronic signature shall be promptly followed by such manually executed
counterpart.

SECTION 7.    Applicable Law, Jury Waiver and Jurisdiction. The provisions set
forth in Sections 8.11 (Governing Law; Waiver of Jury Trial) and 8.13
(Submission to Jurisdiction; Etc.) of the Credit Agreement shall apply to this
Amendment and are hereby incorporated by reference, mutatis mutandis, with the
same force and effect as if fully set forth in this Amendment (and as if each
reference to “this Agreement” were a reference to this Amendment).

 

3

Stanley Black & Decker Am to 364-Day Credit Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

STANLEY BLACK & DECKER, INC. By:  

/s/ Robert T. Paternostro

Name:   Robert T. Paternostro Title:   Vice President, Treasury CITIBANK, N.A.,
as Administrative Agent and as Lender By:  

/s/ Carolyn Kee

Name:   Carolyn Kee Title:   Vice President BANK OF AMERICA, N.A By:  

/s/ Michael Contreras

Name:   Michael Contreras Title:   Director JPMORGAN CHASE BANK, N.A By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Kay Reedy

Name:   Kay Reedy Title:   Managing Director

 

4

Stanley Black & Decker Am to 364-Day Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory By:  

/s/ Komal Shah

Name:   Komal Shah Title:   Authorized Signatory DEUTSCHE BANK AG NEW YORK
BRANCH By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Annie Chung

Name:   Annie Chung Title:   Director GOLDMAN SACHS BANK USA By:  

/s/ Jamie Minieri

Name:   Jamie Minieri Title:   Authorized Signatory

 

5

Stanley Black & Decker Am to 364-Day Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Jack Kuhns

Name:   Jack Kuhns Title:   Authorized Signatory MUFG BANK, LTD. By:  

/s/ Henry Schwarz

Name:   Henry Schwarz Title:   Authorized Signatory ROYAL BANK OF CANADA By:  

/s/ Benjamin Lennon

Name:   Benjamin Lennon Title:   Authorized Signatory BNP PARIBAS By:  

/s/ Mike Shryock

Name:   Mike Shryock Title:   Managing Director By:  

/s/ Michael Hoffman

Name:   Michael Hoffman Title:   Director HSBC BANK USA, NATIONAL ASSOCIATION
By:  

/s/ Shaun R. Kleinman

Name:   Shaun R. Kleinman Title:   Senior Vice President

 

6

Stanley Black & Decker Am to 364-Day Credit Agreement



--------------------------------------------------------------------------------

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL) By:  

/s/ Duncan Nash

Name:   Duncan Nash Title:   Authorised Signatory By:  

/s/ Simon Hickman

Name:   Simon Hickman Title:   Authorised Signatory THE BANK OF NEW YORK MELLON
By:  

/s/ Thomas J. Tarasovich, Jr.

Name:   Thomas J. Tarasovich, Jr. Title:   Vice President U.S. BANK NATIONAL
ASSOCIATION By:  

/s/ Kenneth R. Fieler

Name:   Kenneth R. Fieler Title:   Vice President BANK OF CHINA, NEW YORK BRANCH
By:  

/s/ Raymond Qiao

Name:   Raymond Qiao Title:   Executive Vice President

 

7

Stanley Black & Decker Am to 364-Day Credit Agreement



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH By:  

/s/ Thomas Devitt

Name:   Thomas Devitt Title:   Director By:  

/s/ Caio Kac

Name:   Caio Kac Title:   Director ING BANK N.V., DUBLIN BRANCH By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director By:  

/s/ Cormac Langford

Name:   Cormac Langford Title:   Director TRUIST BANK, successor by merger to
SUNTRUST BANK By:  

/s/ Matthew J. Davis

Name:   Matthew J. Davis Title:   Senior Vice President THE BANK OF NOVA SCOTIA
By:  

/s/ Kevin McCarthy

Name:   Kevin McCarthy Title:   Director

 

8

Stanley Black & Decker Am to 364-Day Credit Agreement